                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRINA EDWARDS,                                :
     Plaintiff,                                 :
                                                :
         v.                                     :       CIVIL ACTION NO. 19-CV-0164
                                                :
FOX CHASE CANCER CENTER,                        :
     Defendant.                                 :

                                         MEMORANDUM

GOLDBERG, J.                                                                 JANUARY 16, 2019

         Pro se Plaintiff Patrina Edwards filed this civil action pursuant to Title VII of the Civil

Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the Americans with Disabilities Act

(“ADA”) of 1990, 42 U.S.C. §§ 12112-12117, against the Fox Chase Cancer Center. (ECF No.

2.) She has also filed a Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and a

Motion for Appointment of Attorney (ECF No. 3). For the following reasons, the Court will

grant Edwards leave to proceed in forma pauperis, dismiss her Complaint with leave to amend,

and deny her Motion for Appointment of Attorney at this time.

I.       FACTS

         Edwards used this Court’s form complaint for filing an employment discrimination suit to

initiate this action. As noted above, she asserts that she is pursuing claims pursuant to Title VII

and the ADA. (Compl. at 1.)1 By checking the appropriate locations on the form, Edwards

states that the Defendant discriminated against her by failing to reasonably accommodate her

disability, failing to stop harassment, and by enforcing “[u]nequal terms and conditions of [her]

employment.” (Id. at 3.) She alleges that the Defendant discriminated against her based on her


1
    The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
race (African-American) and age. (Id.) Given that Edwards states that the Defendant

discriminated against her based on her age, her Complaint could also be liberally construed to

assert claims under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621-

634.

       For the facts of her case, Edwards states that she “filed a charge of discrimination with

[the] EEOC.” (Compl. at 3.) She notes that she received a Right to Sue Letter from the EEOC

on December 20, 2018. (Id. at 4; see id. at 6.) As relief, Edwards asks that the Court direct the

Defendant “to reasonably accommodate [her] disabilities” and grant her “appropriate injunctive

relief, lost wages, liquidated/double damages, front pay, compensatory damages, punitive

damages, prejudgment interest, post-judgment interest, and costs, including reasonable attorney

fees and expert witness fees.” (Id. at 5.)

II.    STANDARD OF REVIEW

       The Court will grant Edwards leave to proceed in forma pauperis because it appears that

she is incapable of paying the fees to commence this civil action. Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. “[T]he plausibility paradigm

announced in [Bell Atl. Corp. v.] Twombly[, 550 U.S. 544 (2007),] applies with equal force to

analyzing the adequacy of claims of employment discrimination.” Fowler v. UMPC Shadyside,
578 F.3d 203, 211 (3d Cir. 2009) (quotations omitted). As Edwards is proceeding pro se, the

Court construes her allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Federal law prohibits employment discrimination based on race, color, religion, sex,

national origin, age, and disability. See E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444, 448-49 (3d

Cir. 2015) (citing 42 U.S.C. § 2000e-2(a), 29 U.S.C. § 623; 42 U.S.C. § 12112). In general, to

establish a prima facie case of employment discrimination, a plaintiff must show that: (1) she is a

member of a protected class; (2) she was qualified for the position in question; (3) she suffered

an adverse employment action, and; (4) the adverse action occurred under circumstances giving

rise to an inference of discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802 (1973); see also Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). To state a

claim for employment discrimination under the ADA, a plaintiff must allege that she is a

“qualified individual with a disability” within the meaning of the ADA, and that she suffered an

adverse employment decision as a result of the discrimination. Tice v. Ctr. Area Transp. Auth.,

247 F.3d 506, 511-12 (3d Cir. 2001). To establish a prima facie case of age discrimination, a

plaintiff must allege that “(1) [she] is at least forty years old; (2) [she] suffered an adverse

employment decision; (3) [she] was qualified for the position in question; and (4) [she] was

ultimately replaced by another employee who was sufficiently younger so as to support an

inference of a discriminatory motive.” Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d

638, 644 (3d Cir. 2015) (citing Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013)).

Although a plaintiff need not establish a prima facie case to survive dismissal for failure to state

a claim, she still must “put forth allegations that raise a reasonable expectation that discovery

will reveal evidence of the necessary element.” Fowler, 578 F.3d at 213 (quotations omitted).
       Here, Edwards has not alleged any facts supporting her conclusory allegations that the

Defendant discriminated against her. While Edwards has indicated that the Defendant

discriminated against her based on her race, age, and disabilities, she has not explained how she

was discriminated against because of those characteristics. Because the Complaint does not

contain anything more than conclusory allegations of discrimination, Edwards has failed to state

claims pursuant to Title VII, the ADA, and the ADEA at this time. See Khalik v. United Air

Lines, 671 F.3d 1188, 1193 (10th Cir. 2012) (“Plaintiff’s general assertions of discrimination and

retaliation, without any details whatsoever of events leading up to her termination, are

insufficient to survive a motion to dismiss.”).

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Edwards leave to proceed in forma

pauperis and dismiss her Complaint. This dismissal will be without prejudice to Edwards’s right

to file an amended complaint in the event she can cure the defects noted above. Edwards’s

Motion for Appointment of Attorney will be denied without prejudice at this time. See Tabron v.

Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining whether appointment of counsel is

appropriate, the Court should first determine whether plaintiff’s lawsuit has a legal basis). An

appropriate Order follows.
